   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 1 of 16 PageID #:398




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SAMANTHA LEVEY, individually
and on behalf of all others similarly
situated,

             Plaintiff,                       Case No. 20-cv-2215

             v.                               Judge John Robert Blakey

CONCESIONARIA VUELA COMPAÑÍA
DE AVIACIÓN, S.A.P.I. DE C.V., and
CONTROLADORA VUELA COMPAÑÍA
DE AVIACIÓN, S.A.B. DE C.V., foreign
corporations d/b/a/ "VOLARIS,"

             Defendants.

                    MEMORANDUM OPINION AND ORDER

      In 2019, Plaintiff Samantha Levey bought an airline ticket from Defendant

Concesionaria Vuela Compañía de Aviación, S.A.P.I. de C.V. (Volaris) to travel to

Mexico in March 2020. She claims that after the COVID-19 outbreak, Volaris can-

celled her ticket and refused to provide a refund. Plaintiff now sues Volaris on behalf

of a putative class under state law for breach of contract, unjust enrichment, uncon-

scionability, and violations of the Illinois Consumer Fraud and Deceptive Practices

Act (ICFA). Volaris has moved to dismiss the complaint in its entirety. [15]. Plaintiff

has moved to appoint interim class counsel. [34]. Finally, non-party Carlos Martinez-

Sanchez has moved to intervene for the limited purpose of opposing Plaintiff’s motion

to appoint interim class counsel. [38]. For the reasons explained below, this Court

grants in part and denies in part Volaris’ motion [15], denies Plaintiff’s motion to



                                          1
    Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 2 of 16 PageID #:399




appoint [34] without prejudice, and denies Martinez-Sanchez’ motion to intervene

[38] as moot.

    I.      Background

    A.        The Complaint’s Allegations

                1.     The Parties

         Plaintiff is a Cook County resident. [1] at ¶ 7. Volaris operates an ultra-low-

cost air carrier. Id. at ¶¶ 8–10. 1 Volaris serves 66 cities throughout Mexico, the

United States, and Central America and operates up to 394 daily flights to 40 cities

in Mexico and to 26 cities in the United States and Central America. Id. at ¶ 10.

                2.       Plaintiff’s Flight

         In June 2019, Plaintiff bought roundtrip airfare from Chicago Midway Inter-

national Airport to Bajio International Airport in Silao, Guanajuato, Mexico; the

ticket reflects a March 20, 2020 date of departure and a March 24, 2020 date of re-

turn. Id. at ¶¶ 20, 21. She paid $636.57 for the airfare. Id. at ¶ 20.

         But on or about March 19, 2020, after the COVID-19 pandemic hit, Volaris

cancelled Plaintiff’s flights without notice or explanation. Id. at ¶¶ 2, 22. After Plain-

tiff unsuccessfully tried to reach Volaris by phone, email, and social media, Volaris

contacted Plaintiff on or about March 23, 2020, by phone. Id. at ¶ 23. On the call,

Volaris refused to provide Plaintiff with a refund of the $636.57 she paid for the flight,

offering instead to provide a credit toward future travel in the next thirty days, less

applicable change fees. Id. at ¶¶ 23–24.


1
 Plaintiff also sued Controladora Vuela Compañía de Aviación, S.A.B. de C.V. (Volaris Aviation Hold-
ing Company) but has agreed to “discontinue” the case against this entity. [15] at 3 n.2.


                                                 2
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 3 of 16 PageID #:400




         Plaintiff could not travel at a later date and therefore rejected Volaris’ offer,

again demanding a refund, which Volaris refused. Id. at ¶ 24. Thereafter, Volaris

issued Plaintiff a credit for $404.15 ($232.12 less than she originally paid) to use on

another Volaris flight between April 6 and July 5, 2020. Id. at ¶ 25.

         The relevant contract of carriage (COC) effective at the time Plaintiff pur-

chased her ticket provided that, in the event of a flight cancellation, “alternate trans-

portation or compensation will be provided to Passengers in accordance with rules

issued by the U.S. Department of Transportation (DOT).” Id. at ¶ 8.

   B.         Procedural History

         Plaintiff filed her class action complaint in April 2020, invoking this Court’s

original jurisdiction under 28 U.S.C. § 1332(d)(2). [1] at ¶ 4. The complaint asserts

state-law claims for breach of contract (Count I); unjust enrichment (Count II); un-

conscionability (Count III); and violations of the Illinois Consumer Fraud and Decep-

tive Business Practices Act, 815 Ill. Comp. Stat. Ann. 505/1–12 (West 2020) (Count

IV). Id. at ¶¶ 39–63. Volaris has moved to dismiss the complaint in its entirety. [15].

   II.      Legal Standard

         Volaris moves to dismiss for lack of standing and for failure to state a claim.

Rule 12(b)(1) permits dismissal for lack of standing. Taylor v. McCament, 875 F.3d

849, 853 (7th Cir. 2017). Analyzing a motion to dismiss under Rule 12(b)(1) requires

this Court to construe Plaintiff’s complaint in the light most favorable to Plaintiff,

accept as true all well-pleaded facts, and draw reasonable inferences in her




                                             3
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 4 of 16 PageID #:401




favor. Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015); Long v. Shorebank Dev.

Corp., 182 F.3d 548, 554 (7th Cir. 1999).

      Similarly, a motion to dismiss under Rule 12(b)(6) requires the court to con-

strue the facts and draw inferences in the plaintiff’s favor. Yeftich v. Navistar, Inc.,

722 F.3d 911, 915 (7th Cir. 2013). To survive, the complaint must “state a claim to

relief that is plausible on its face.” Yeftich, 722 F.3d at 915. For a claim to have facial

plausibility, a plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ash-

croft v. Iqbal, 556 U.S. 662, 678 (2009). While the sufficiency of the factual allegations

depends upon the complexity of the case, threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, will not suffice. Limestone

Dev. Corp. v. Village of Lemont, 520 F.3d 797, 803–04 (7th Cir. 2008).

   III.   Volaris’ Motion to Dismiss

      In moving to dismiss, Volaris argues that Plaintiff lacks standing to pursue

her breach of contract claim; that the Airline Deregulation Act of 1978 (ADA) ex-

pressly preempts Plaintiff’s state-law claims; that Plaintiff otherwise fails to state

plausible state-law claims; and that the putative class members’ claims are moot.

[15]. As a jurisdictional question, the issue of standing comes first in this Court’s

analysis. Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 461 (7th Cir. 2020).

          A.     Standing

      Article III of the Constitution limits “federal judicial power to certain ‘cases’

and ‘controversies.’” Silha, 807 F.3d at 172–73 (quoting Lujan v. Defs. of Wildlife,




                                            4
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 5 of 16 PageID #:402




504 U.S. 555, 559−60 (1992)). To establish Article III standing, “a plaintiff must show

that: (1) [he] has suffered an injury in fact that is (a) concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly tracea-

ble to the challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Silha, 807 F.3d

at 173 (internal quotation omitted) (quoting Friends of the Earth, Inc. v. Laidlaw En-

vtl. Servs. (TOC), Inc., 528 U.S. 167, 180−81 (2000)). The party invoking federal ju-

risdiction bears the burden of establishing the elements of Article III standing. Bry-

ant v. Compass Grp. USA, Inc., 958 F.3d 617, 620 (7th Cir. 2020).

      Volaris argues that Plaintiff fails to establish both an injury-in-fact and an

injury traceable to Volaris on her breach of contract claim because nothing in the

COC requires Volaris to provide Plaintiff a refund. [15] at 15; [32] at 10. But this

argument conflates Article III standing with the merits of Plaintiff’s breach of con-

tract claim. See Bond v. United States, 564 U.S. 211, 219 (2011) (noting that “the

question whether a plaintiff states a claim for relief ‘goes to the merits’ in the typical

case, not the justiciability of a dispute”); Arreola v. Godinez, 546 F.3d 788, 794–95

(7th Cir. 2008) (“Although the two concepts unfortunately are blurred at times, stand-

ing and entitlement to relief are not the same thing.”); see also, e.g., Tri-State Dis-

posal, Inc. v. Village of Riverdale, 369 F. Supp. 3d 866, 874 (N.D. Ill. 2019) (finding

that plaintiff’s allegation of economic harm sufficiently established injury in fact for

breach of contract claim, and noting that courts do not “consider the merits” of the

claim in assessing standing).




                                            5
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 6 of 16 PageID #:403




      Indeed, for standing purposes, Plaintiff need not definitively establish a con-

tractual entitlement to a refund, but a cognizable injury-in-fact traceable to Volaris’

conduct. Silha, 807 F.3d at 172–73. Plaintiff does so: she claims to have suffered an

economic injury caused by Volaris’ refusal to refund her. [1] at ¶¶ 42, 43. This suf-

fices to allege a concrete and particularized economic injury for the purposes of Article

III standing, see Milwaukee Police Ass’n v. Flynn, 863 F.3d 636, 639 (7th Cir. 2017)

(noting that “financial injuries are prototypical of injuries for the purposes of Article

III standing”), as well as an injury suffered as a consequence of Volaris’ conduct,

Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d 655, 660 (7th Cir. 2015) (holding that

an injury is “fairly traceable” if it results from the defendant’s alleged conduct). As

Plaintiff sufficiently demonstrates she possesses standing to pursue her breach of

contract claim, this Court now turns to the merits of the case.

          B.        Preemption

      Volaris next argues that the ADA expressly preempts all of Plaintiff’s state-

law claims. [15] at 8–13.

               1.     The ADA

      In 1978, Congress enacted the ADA, which “largely deregulated domestic air

transport.” Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 222 (1995). To ensure that

States would not undo federal deregulation with their own regulations, Congress in-

cluded an express preemption clause in the ADA. Nw., Inc. v. Ginsberg, 572 U.S. 273,

280 (2014).

      That preemption clause states, in relevant part:




                                           6
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 7 of 16 PageID #:404




      Except as provided in this subsection, a State, political subdivision of a
      State, or political authority of at least 2 States may not enact or enforce
      a law, regulation, or other provision having the force and effect of law
      related to a price, route, or service of an air carrier that may provide air
      transportation under this subpart.

49 U.S.C. § 41713(b)(1).

      This preemption provision is one of “unusual breadth,” Altria Grp., Inc. v.

Good, 555 U.S. 70, 85 (2008), and applies to any state-law claim “having a connection

with or reference to airline ‘rates, routes, or services,’” Morales v. Trans World Air-

lines, Inc., 504 U.S. 374, 384 (1992); see also S.C. Johnson & Son, Inc. v. Transp. Corp.

of Am., 697 F.3d 544, 553 (7th Cir. 2012) (ADA preemption applies where: (1) a State

enacts or enforces a law that (2) “relates to” airline rates, routes, or services, either

by expressly referencing them or by having a significant economic effect upon them).

      Notwithstanding this general rule regarding ADA preemption, the Supreme

Court has articulated a narrow exception—known as the Wolens exception—in the

context of breach of contract claims, recognizing that the ADA does not “shelter air-

lines from suits . . . seeking recovery solely for the airline’s alleged breach of its own,

self-imposed undertakings.” Wolens, 513 U.S. at 229. A breach of contract claim can

thus survive ADA preemption under the Wolens exception so long as it does not re-

quire “enlargement or enhancement” of the contract “based on state laws or policies

external to the agreement.” Id. at 233; see also Costello v. BeavEx, Inc., 810 F.3d

1045, 1052 (7th Cir. 2016).

      In short, to avoid preemption under the ADA, Plaintiff must allege state-law

claims that do not constitute state enforcement related to airline rates, routes, or




                                            7
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 8 of 16 PageID #:405




services, or alternatively, breach of contract claims that fall under the Wolens excep-

tion. Costello, 810 F.3d at 1051–52; Hughes v. Sw. Airlines Co., No. 18 C 5315, 2019

WL 1375927, at *3 (N.D. Ill. Mar. 26, 2019). With these standards in mind, this Court

turns now to the merits of Volaris’ preemption arguments.

             2.     Preemption of Plaintiff’s Claims

      The crux of each of Plaintiff’s claims is identical: Plaintiff complains about

Volaris’ alleged refusal to refund Plaintiff’s airfare after cancelling her flights. [1] at

¶¶ 22, 41, 45, 52, 61.

      As Volaris points out, the Seventh Circuit has ruled “it obvious that canceled

ticket refunds relate to rates,” and thus, that the ADA preempts state-law claims

challenging an airline’s ticket refund practices. Statland v. Am. Airlines, Inc., 998

F.2d 539, 542 (7th Cir. 1993); see also Ginsberg, 572 U.S. at 284 (describing “rate” as

referring to the “price of a particular ticket”). Because Plaintiff’s claims challenge

Volaris’ ticket refund practices, the ADA presumptively preempts Plaintiff’s claims

under Statland. Plaintiff does not even acknowledge or attempt to distinguish Stat-

land, and thus has conceded this point. Ennin v. CNH Indus. Am., LLC, 878 F.3d

590, 595 (7th Cir. 2017); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010).

      Plaintiff’s claims therefore only survive preemption if they fall within the nar-

row contours of the Wolens exception. Plaintiff insists they do, [26] at 7–10, but the

Wolens exception only applies to breach of contract claims, Wolens, 513 U.S. at 232–

33; Polinovsky v. British Airways, PLC, No. 11 C 779, 2012 WL 1506052, at *2 (N.D.

Ill. Mar. 30, 2012); Giannopoulos v. Iberia Lineas Aereas de Espana, S.A., No. 11 C




                                            8
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 9 of 16 PageID #:406




775, 2011 WL 3166159, at *2 (N.D. Ill. July 27, 2011). Accordingly, the Wolens ex-

ception does not save Plaintiff’s claims in Counts II (unjust enrichment), III (uncon-

scionability), and IV (violations of the ICFA) from preemption under the ADA. This

Court dismisses those counts.

      That leaves Plaintiff with her breach of contract claim. As explained above, to

avail herself of the Wolens exception on this claim, Plaintiff must assert that Volaris

breached the terms confined in the relevant contract, with “no enlargement or en-

hancement based on state laws or policies external to the agreement.” Wolens, 513

U.S. at 233. Plaintiff posits that Volaris violated a DOT rule by refusing to refund

her when it cancelled her flight in the midst of the pandemic, therein breaching the

COC, which provides that in the event of a flight cancellation, “alternate transporta-

tion or compensation will be provided to Passengers in accordance with rules issued

by the U.S. Department of Transportation (DOT).” [1] at ¶ 12.

      In support of her argument, Plaintiff cites to an Enforcement Notice that DOT

promulgated on April 3, 2020, which states in relevant part: “Carriers have a

longstanding obligation to provide a prompt refund to a ticketed passenger when the

carrier cancels the passenger’s flight or makes a significant change in the flight

schedule and the passenger chooses not to accept the alternative offered by the car-

rier.” U.S. Dep’t of Trans., Enforcement Notice Regarding Refunds by Carriers Given

the Unprecedented Impact of the COVID-19 Public Health Emergency on Air Travel,

(April 3, 2020), https://www.transportation.gov/sites/dot.gov/files/2020-04/Enforce-

ment%20Notice%20Final%20April%203%202020_0.pdf. This Enforcement Notice,




                                          9
  Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 10 of 16 PageID #:407




Plaintiff argues, constitutes a DOT “rule” that Volaris violated, therein breaching the

terms of the COC by failing to provide Plaintiff a refund in accordance with that

“rule.” [26] at 7–10.

      Volaris counters that Plaintiff misplaces reliance upon the Enforcement No-

tice, which it attempts to characterize as a mere “guidance document that does not

create a binding requirement on the airline.” [15] at 14. While that may be true, the

COC does not state that Volaris must abide only by DOT’s “formal” or “binding”

“rules.” [1] at ¶ 12. Rather, Volaris agreed to follow any “rules issued by the U.S.

Department of Transportation (DOT).” Id. The plain language of the COC thus does

not require the narrow interpretation Volaris now urges.

      Further, although the COC does not define the term “rule,” DOT’s own website

makes reference to three types of “rules” DOT promulgates: (1) legislative rules,

which legally bind “the agency the public, and the courts”; (2) non-legislative rules,

“often referred to as ‘guidance’”; and (3) interpretive rules.   U.S. Dep’t of Transp.,

Rulemaking Process (last updated July 22, 2020), https://www.transporta-

tion.gov/regulations/rulemaking-process#whatisrule (emphasis added).          This de-

scription lends support to Plaintiff’s theory that the Enforcement Notice, which Vo-

laris characterizes as a guidance, qualifies as a “rule” within the meaning of the COC.

Accordingly, because Plaintiff has stated a facially plausible claim that Volaris

breached its own “self-imposed undertakings” by failing to follow a DOT rule, her

breach of contract claim survives ADA preemption. Wolens, 513 U.S. at 229.




                                          10
  Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 11 of 16 PageID #:408




          C.    Merits of Plaintiff’s Breach of Contract Claim

      In the alternative to preemption, Volaris also argues that Plaintiff’s breach of

contract claim fails on the merits. [15] at 11–13. A breach of contract claim under

Illinois requires that Plaintiff plead the following four elements: (1) the existence of

a valid and enforceable contract, (2) her substantial performance under the contract,

(3) Volaris’ breach of that contract, and (4) damages resulting from the alleged breach

of contract. Swyear v. Fare Foods Corp., 911 F.3d 874, 886 (7th Cir. 2018).

      Volaris argues that Plaintiff has failed to plead the third element—breach—

for two reasons. First, similar to its preemption argument, Volaris contends that

Plaintiff has not identified a DOT “rule” that it violated in breach of the COC. [15]

at 14. But, as explained above, Plaintiff has plausibly alleged that the Enforcement

Notice constitutes a cognizable DOT “rule” requiring Volaris to issue prompt refunds

upon cancellation or significant change to a flight if the passenger refuses an alter-

native offer. Plaintiff has further pled that Volaris also failed to offer her a prompt

refund, thus contravening the plain terms of the COC.

      Volaris also contends that, based upon its investigation of Plaintiff’s claim, it

did not in fact breach the COC because it did not cancel her flight, but rather changed

the originating airport of her flight from Midway to O’Hare. Id. According to Volaris,

the changed flight operated the same date as originally intended, it informed Plaintiff

via email of this change, and Plaintiff failed to show up for the flight. Id. In advanc-

ing this argument, however, Volaris relies entirely upon evidence outside the plead-

ings, including an affidavit from Susana de la Torre Abardía, its legal manager for




                                          11
  Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 12 of 16 PageID #:409




fleet and regulatory matters. Id.; [32] at 7–8. This Court cannot consider such ma-

terial without converting the motion to a motion for summary judgment—something

neither party has asked this Court to do. See Fed. R. Civ. P. 12(d).

      Regardless, such evidence—even if properly considered on a Rule 12(b)(6) mo-

tion—would not necessarily doom Plaintiff’s claim. The Enforcement Notice requires

that carriers provide a “prompt refund” if a carrier cancels or significantly changes a

flight and the “passenger chooses not to accept the alternative offered.” It remains

plausible that Plaintiff’s failure to show up for the changed flight resulted from her

choice to not accept that alternative, thus entitling her to a prompt refund. For these

reasons, and because whether Volaris ultimately breached the COC will involve fact-

intensive inquiries, this Court finds dismissal of the breach of contract claim inap-

propriate at this juncture.

          D.    Class Claims

      Finally, Volaris contends that the putative class members’ claim must be dis-

missed because it “has reached out to passengers” whose flights it cancelled and “of-

fered the option of a refund.” [32] at 6–7. Thus, according to Volaris, no putative

class members exist based upon Plaintiff’s class definition, which states:

      All natural persons domiciled in the United States or its territories who
      purchased airfare on Volaris airlines for travel between March 20, 2020,
      and April 20, 2020 (“Class Period”), whose flights were canceled by Vo-
      laris and who were not provided a refund of paid fare and/or were re-
      quired to pay a penalty to rebook their travel.




                                          12
    Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 13 of 16 PageID #:410




Id.; [1] at ¶ 27. 2 While Volaris might ultimately prevail on the merits of this argu-

ment, this Court finds it premature at this stage. As it did in arguing for dismissal

of Plaintiff’s breach of contract claim, Volaris submits extrinsic evidence to bolster its

assertion that no class members exist. See [32] at 6–7. But Plaintiff has yet had the

opportunity to test this argument, which is more appropriately brought at the class

certification stage. See, e.g., Buonomo v. Optimum Outcomes, Inc., 301 F.R.D. 292,

295 (N.D. Ill. 2014) (noting that if a “dispute concerning class certification is factual

in nature” and requires discovery to determine whether a class could be certified,

courts should deny motions to strike allegations as premature) (internal quotation

omitted). Thus, for now, this Court declines Volaris’ motion to dismiss the class

claims.

    IV.      Plaintiff’s Motion to Appoint Interim Counsel

          This Court next considers Volaris’ motion to appoint interim counsel under

Federal Rule of Civil Procedure 23(g). [34]. Under Rule 23(g)(3), this Court “may

designate interim counsel to act on behalf of a putative class before determining

whether to certify the action as a class action.” Interim class counsel might be appro-

priate where “overlapping, duplicative, or competing class suits are pending before a

court, so that appointment of interim counsel is necessary to protect the interests of

class members.”        Moehrl v. Nat’l Ass’n of Realtors, No. 19-CV-01610, 2020 WL




2Volaris, in contrast, represents that it did not reach out to Plaintiff because (1) she is represented by
counsel; and (2) Plaintiff’s flight actually operated (because Volaris operated a flight from O’Hare to
Bajio International Airport on the same date). [32] at 7.


                                                   13
  Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 14 of 16 PageID #:411




5260511, at *1 (N.D. Ill. May 30, 2020) (quoting Bartling v. Apple Inc., No. 5:18-CV-

00147-EJD, 2018 WL 4804735, at *1 (N.D. Cal. Apr. 27, 2018)).

      Plaintiff requests that this Court appoint her counsel, Keith J. Keogh and Wil-

liam M. Sweetnam of Keogh Law, Ltd. (Keogh), as interim counsel. [34] at 1. She

alludes to a separate class action complaint—filed by a different firm on behalf of

Carlos Martinez-Sanchez, a different named plaintiff—against Volaris brought orig-

inally in the U.S. District Court for the Southern District of New York. Id. at 1–2;

see also [34-1] at 2–13. By consent of the parties, the New York district court has

since transferred Martinez-Sanchez’ case to this district, where it is currently pend-

ing before Judge Tharp. Martinez-Sanchez v. Concesionaria Vuela Compania De Avi-

acion S.A.P.I. De C.V., No. 21 CV 183 (N.D. Ill. Jan. 11, 2021).

       Plaintiff argues that appointing interim counsel is necessary to reach a global

settlement as to the universe of potential class members encompassed by both law-

suits. [34] at 1–2. Volaris counters that Plaintiff’s request is premature. [37] at 1.

This Court agrees with Volaris. Typically, courts find interim counsel necessary only

“where a large number of putative class actions have been consolidated or otherwise

are pending in a single court.” Donaldson v. Pharmacia Pension Plan, No. CIV. 06-

3-GPM, 2006 WL 1308582, at *1 (S.D. Ill. May 10, 2006) (emphasis added); see also

Moehrl v. Nat’l Ass’n of Realtors, No. 19-CV-01610, 2020 WL 5260511, at *1 (N.D. Ill.

May 30, 2020) (“Instances in which interim class counsel is appointed are those in

which overlapping, duplicative, or competing class suits are pending before a court,




                                          14
  Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 15 of 16 PageID #:412




so that appointment of interim counsel is necessary to protect the interests

of class members.” (internal quotation omitted)).

      While, to be sure, Defendant has moved to consolidate the Martinez-Sanchez

case with this one and to reassign that case to this Court, [43], this Court has just

ruled on that motion today. Thus, because only one case is pending before this Court

(pending action of this Court’s Executive Committee), Plaintiff’s request to appoint

interim counsel in this case remains premature, and this Court denies that motion

[34] without prejudice.

      Finally, Carlos Martinez-Sanchez has moved to intervene in this case for the

limited purpose of filing an opposition brief to Plaintiff’s motion to appoint Keogh as

interim class counsel. [38]. Because this Court does not need to consider, and indeed

did not consider, Martinez-Sanchez’ objection to Plaintiff’s motion, this Court denies

his motion [38] as moot.




                                          15
   Case: 1:20-cv-02215 Document #: 49 Filed: 03/29/21 Page 16 of 16 PageID #:413




   V.      Conclusion

        For the reasons explained above, this Court grants in part and denies in part

Volaris’ motion to dismiss [15]. Counts II through IV of Plaintiff’s complaint [1] are

dismissed, while Plaintiff’s breach of contract claim in Count I and her class allega-

tions stand. In addition, this Court denies without prejudice Plaintiff’s motion to

appoint interim class counsel [34], and denies as moot Carlos Martinez-Sanchez’ mo-

tion to intervene [38].

Dated: March 29, 2021

                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                          16
